Citation Nr: 1035965	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  09-14 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a seizure 
disorder.

2.  Entitlement to a disability rating in excess of 30 percent 
for schizoaffective disorder.

3.  Entitlement to an effective date earlier than October 20, 
1989 for the grant of service connection for schizoaffective 
disorder.




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to July 
1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the Veteran's claims for a 
disability rating in excess of 30 percent for schizoaffective 
disorder, and an effective date earlier than October 20, 1989 for 
the grant of service connection for his schizoaffective disorder.  
In a December 2008 rating decision, the RO denied the Veteran's 
request to reopen a claim for entitlement to service connection 
for a seizure disorder.

The Veteran originally requested a hearing before the Board; 
however, in a May 2009 letter, the Veteran withdrew his request 
for a hearing.  The hearing request is therefore deemed 
withdrawn.  38 C.F.R. § 20.704(e) (2009).

The issues of whether new and material evidence has been received 
to reopen a claim for entitlement to service connection for a 
seizure disorder, and entitlement to a disability rating in 
excess of 30 percent for schizoaffective disorder, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran first filed a claim for entitlement to service 
connection for a nervous condition on May 1, 1986.

2.  On October 8, 1986, the RO sent the Veteran a letter 
informing him that VA was denying his claim for entitlement to 
service connection for a nervous condition.  The Veteran filed a 
notice of disagreement in May 1987.  The RO sent the Veteran a 
statement of the case on June 1, 1987, and supplemental 
statements of the case on August 3, 1987 and February 17, 1988.  
The Board denied the Veteran's claim for service connection for 
an acquired psychiatric disorder on December 29, 1988.

3.  On June 9, 1989, the Veteran filed a request to reopen his 
claim for service connection for a nervous condition based on new 
and material evidence.

4.  On October 17, 1995, the RO issued a rating decision in which 
it granted the Veteran's claim for service connection for a 
schizoaffective disorder.  The RO assigned an effective date of 
October 20, 1989.  The Veteran did not timely appeal the 
effective date assigned by the RO in that rating decision.

5.  In November 2007, the RO received the Veteran's request for 
an effective date prior to October 20, 1989, for the award of 
service connection schizoaffective disorder.

6.  There has been no allegation of error in the prior decisions.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision is final as to the matter of 
the assignment of an effective date for service connection for 
schizoaffective disorder.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The claim for an effective date earlier than October 20, 
1989, for service connection for schizoaffective disorder lacks 
legal merit.  38 U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. § 
3.400 (2009); Rudd v. Nicholson, 20 Vet. App. 296, 299-300 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

The Veterans Claims Assistance Act (VCAA) expanded VA's duties to 
notify and assist Veterans in developing their claims.  See 38 
U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  VA is required to inform the Veteran of the type of 
evidence needed to substantiate his claim, including apprising 
him of whose specific responsibility, his or VA's, it is for 
obtaining this supporting evidence.  Quartuccio v. Principi, 16 
Vet. App. 183, 197 (2002). 
 
Here, though, the VCAA has no effect on this effective date 
appeal since resolution of this issue is solely one of statutory 
interpretation such that the claim is barred as a matter of law.  
Manning v. Principi, 16 Vet. App. 534, 542- 543 (2002); Smith v. 
Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 2002).  See, too, Sabonis 
v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (June 23, 
2004).

Laws and Regulations Pertaining to a Claim for an Earlier 
Effective Date, to Include Claims to Reopen Based on New and 
Material Evidence

The effective date of an award of service connection shall be the 
day following the date of discharge or release if application is 
received within one year from such date of discharge or release.  
Otherwise, the effective date of an evaluation and award of 
compensation based on an original claim or a claim reopened after 
final disallowance will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  A claimant can appeal the effective 
date assigned for the grant of service connection.

A claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with the 
decision.  Then, after receipt of a statement of the case from 
the RO, the Veteran has sixty days from the date of the letter 
notifying him of the statement of the case, or within the 
remainder, if any, of the one-year period from the date of the 
letter notifying him of the action on appeal, to file a 
substantive appeal.  38 C.F.R. § 20.302.

If the appeal is not perfected within the allowed time period, 
then the rating decision becomes final.  38 C.F.R. § 20.1103.  
Once final, rating actions are binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. 
§§ 3.104(a), 20.1103 (2009).  Prior final decisions may be 
reopened if new and material evidence is received.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

A final decision may also be subject to revision on the basis of 
"clear and unmistakable error" (CUE), as provided in 38 C.F.R. 
§ 3.105.  See 38 C.F.R. 
§ 3.104(a) (2009).  Here, the Veteran did not allege clear and 
unmistakable error in the October 1995 rating decision that 
awarded service connection for schizoaffective disorder, and 
assigned an effective date for that disability.

In summary, if a claimant seeks an effective date earlier than 
that assigned in an RO decision, the claimant must file a timely 
appeal as to that decision.  Otherwise, that decision becomes 
final and the only basis for challenging the effective date is a 
motion to revise the decision based on clear and unmistakable 
error.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); see also 
Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).

Once a decision assigning an effective date has become final, a 
claimant may not properly file, and VA has no authority to 
adjudicate, what is known as a freestanding earlier effective 
date claim in an attempt to overcome the finality of an 
unappealed RO decision.  The Court reasoned that to allow such 
claims would vitiate the rule of finality.  Rudd v. Nicholson, 20 
Vet. App. 296 (2006).



Analysis:  Entitlement to an Effective Date Earlier than October 
20, 1989 for the Grant of Service Connection for Schizoaffective 
Disorder

In May 1986, the Veteran filed a claim for service connection for 
a nervous condition.  In an October 1986 rating decision, the RO 
denied service connection and the Veteran then filed a timely 
notice of disagreement in May 1987 as to the denial.  The RO sent 
the Veteran a statement of the case in June 1987, and 
supplemental statements of the case in August 1987 and February 
1988.  The Board denied the Veteran's claim for service 
connection for an acquired psychiatric disorder in December 1988.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the face 
of the decision.  38 C.F.R. 
§ 20.1100; see also 38 U.S.C.A. § 7103(a); Hayslip v. Principi, 
364 F.3d 1321, 1326 (Fed. Cir. 2004).  Because the Chairman did 
not order reconsideration of the Board's December 1988 decision, 
it is final.

In June 1989, the Veteran filed a request to reopen his claim for 
service connection for a nervous condition based on new and 
material evidence.  In October 1995, the RO issued a rating 
decision in which it granted the Veteran's claim for service 
connection for a schizoaffective disorder.  The RO assigned an 
effective date of October 20, 1989, which the RO determined was 
the date that medical evidence showed a schizoaffective disorder.

The Veteran did not file a timely notice of disagreement with the 
October 1995 rating decision with respect to the effective date 
assigned.

In written correspondence dated in November 2007, the Veteran 
contends that his service-connected schizoaffective disorder 
should have an effective date of July 1982, because that is 
"when [he] first file[d] for disab[ility] through Sen[a]tor 
Chiles' office."  In a July 2008 letter to VA, the Veteran 
asserted that he originally filed for service connection for 
schizoaffective disorder "through Sen[a]tor Chiles' office in 
August of 1982."  The Veteran reasserted the August 1982 date as 
his date of claim in a September 2008 letter to VA.  He further 
alleged that "I have reason to believe racism is being 
exercise[d] to a prepetual [sic] degree on the merit of my 
case," and that "the paperwork will show how I tr[i]ed to 
contact the VA but a conspiracy stop[ped] me from making proper 
contact in the time frame allowed after separation from [the] 
military."

As discussed above, in Rudd v. Nicholson, 20 Vet. App. 296 
(2006), the Court held that where a rating decision which 
established an effective date becomes final, an earlier effective 
date can only be established by a request for a revision of that 
decision based on clear and unmistakable error.  In essence, the 
Court in Rudd held that there is no "freestanding" earlier 
effective date claim which could be raised at any time.  Rudd, 20 
Vet. App. at 299.

Because the Veteran did not appeal the effective date for service 
connection of October 20, 1989, which was established by the 
October 1995 rating decision, the RO's decision as to the 
effective date of service connection for schizoaffective disorder 
became final.  38 C.F.R. § 20.1103.  The Veteran's disagreement 
as to the effective date of service connection for 
schizoaffective disorder was filed over twelve years after the 
October 1995 rating decision which established service connection 
for schizoaffective disorder and assigned the effective date of 
October 20, 1989.  His disagreement with the effective date is 
therefore untimely.  See Rudd; see also 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.

Therefore, based on the procedural history of this case, the 
Board has no alternative in its authority but to dismiss the 
appeal.  The Veteran's claim of entitlement to an earlier 
effective date prior to October 20, 1989 for service connection 
for schizoaffective disorder is accordingly dismissed.


ORDER

An effective date earlier than October 20, 1989 for the award of 
service connection for schizoaffective disorder is dismissed.

REMAND

New and Material Evidence to Reopen a Claim for Service 
Connection for a Seizure Disorder

In June 2008, the Veteran filed a request to reopen his claim for 
entitlement to service connection for a seizure disorder.  The RO 
denied that claim in a December 2008 rating decision.  In January 
2009, the Veteran filed a notice of disagreement (NOD) as to that 
issue.  In an April 2009 substantive appeal pertaining to other 
claims, the Veteran again noted his request to reopen his claim 
for entitlement to service connection for a seizure disorder, and 
his disagreement with prior VA decisions.  Inasmuch as the 
Veteran has filed a notice of disagreement with regards to that 
issue, the issuance of a statement of the case is required.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

After the Agency of Original Jurisdiction (AOJ) issues a 
statement of the case, then if, and only if, the Veteran timely 
files a VA Form 9, Substantive Appeal, or other correspondence 
containing the necessary information with respect to the issue of 
whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for a seizure 
disorder, that issue may be returned to the Board for 
adjudication.

Disability Rating in Excess of 30 Percent for Schizoaffective 
Disorder

Additional development is needed prior to further consideration 
of the Veteran's claim for entitlement to a disability rating in 
excess of 30 percent for schizoaffective disorder.  VA's duty to 
assist includes a duty to provide a medical examination or obtain 
a medical opinion where it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 
512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran has asserted, in his June 2008 claim, that his 
disability has increased. A new VA examination is required 
because the Veteran's most recent Compensation and Pension (C&P) 
examination of his psychiatric condition was provided in March 
2008-two years and six months ago.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (determining that the Board should have 
ordered a contemporaneous examination of the Veteran because a 
23-month-old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record 
does not adequately reveal the current state of claimant's 
disability, fulfillment of the statutory duty to assist requires 
a contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the last 
examination).

On remand, the Veteran should be provided with a new examination 
to determine the extent and severity of his service-connected 
schizoaffective disorder.  The AOJ should ask the Veteran to 
identify all health care providers that have treated him for his 
service-connected schizoaffective disorder, and attempt to obtain 
records from each health care provider he identifies that might 
have available records, if not already in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing 
the Veteran's appeal of whether new and 
material evidence has been received to reopen 
a previously denied claim for entitlement to 
service connection for a seizure disorder.  
The AOJ should inform the Veteran that in 
order to complete the appellate process, he 
should submit a timely substantive appeal to 
the AOJ.  If the Veteran completes his appeal 
by filing a timely substantive appeal, the 
matter should it be returned to the Board.

2.  Ask the Veteran to identify all health 
care providers that have treated him for his 
service-connected schizoaffective disorder, 
and attempt to obtain records from each 
health care provider he identifies that might 
have available records, if not already in the 
claims file.  In particular, obtain the 
records, if any, from March 2008 to the 
present.  If records are unavailable and 
future attempts to retrieve the records are 
futile, please have the health care provider 
so indicate.

3.  After completion of the second 
instruction above, schedule the Veteran for a 
psychiatric examination, by an appropriate 
specialist, to determine the extent and 
severity of his service-connected 
schizoaffective disorder.  The examiner 
should review the claims file, and note this 
review in the report.  The examiner should 
determine whether the Veteran's 
schizoaffective disorder is best 
characterized as resulting in: 1) 
occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks; 2) occupational and 
social impairment with reduced reliability 
and productivity; 3) occupational and social 
impairment with deficiencies in most areas, 
such as work, school, family relations, 
judgment, thinking, or mood; or 4) total 
occupational and social impairment.  The 
examiner should provide a rationale for his 
conclusions.  

4.  After completion of the second and third 
instructions above, if any determination 
remains unfavorable to the Veteran, he should 
be provided with a supplemental statement of 
the case on the issue of entitlement to a 
disability rating in excess of 30 percent for 
schizoaffective disorder, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


